DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 14, 2022 is acknowledged.
Claims 6-8 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process inventions, there being no allowable generic or linking claim.
Claims 1-5, 9-21, and 24-34 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  This application claims the benefit of priority to U.S. Provisional Application No. 62/753,802, filed on October 31, 2018, and U.S. Provisional Application No. 62/896,483, filed on September 5, 2019. Claims 1-5, 9-21, and 24- 34 have an earliest effective filing date of October 31, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-21 and 24-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon judicial exception without significantly more. The claim(s) recite(s) the natural phenomenon whereby lung injury raises the level of nicotinamide phosphoribsyltransferase (NAMPT) over control levels. This judicial exception is not integrated into a practical application because the method does not constitute an improvement in technological field; the additional steps do not integrate the detection of the natural phenomenon into a particular treatment/prophylaxis. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements fail to impose meaningful limits upon the method such that the invention does not preempt the natural phenomenon itself.
First, it is important to note that NAMPT has many synonyms within the art including Pre-B-Cell Enhancing Factor (PBEF or PBEF1); VF; VISFATIN; or, 1110035O14Rik (see attached Genecard search report).
The claim is directed to a method, which is one of the statutory categories of invention (STEP 1:YES), for diagnosis/prognosis, monitoring radiation-induced lung injury (RILI) in a human subject comprising detecting a higher level of NAMPT in a tissue or plasma sample as compared to the level in a control sample. This claim recites diagnosis/prognosis/monitoring and comparing, which are themselves abstract mental concepts that belong to enumerated group (c) of the Abstract Ideas set forth in the January 2019 PEG:  Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The claims further recite a natural correlation/phenomenon/law  whereby lung injury is correlated with higher than normal levels of NAMPT. Therefore the claims recite at least one judicial exception (STEP 2A, Prong One: YES).
According to Step 2A, Prong Two, set forth in 2019 Revised Patent Subject Matter Eligibility Guidance (Fed. Register, 84(4), January 2019, the claims are next evaluated with respect to whether the judicial exception is integrated into a practical application.  This analysis turns to the additional elements recited within the claim, which in independent claim 1 are “providing a tissue or plasma sample” and detecting the level of NAMPT; and in independent claim 18 are “obtaining a biological sample” and detecting whether or not NAMPT is present.  “Detecting”, in both claims, is recited at a high level of generality so as to read upon any means of detecting NAMPT.  Depending claims recite immunological detection (claims 3 and 19) by any anti-NAMPT antibody (claims 4 and 20) that is radiolabeled (claims 5 and 21). 
There are no additional elements that reflect an improvement within the technical field; there are no additional elements that apply the natural correlation/phenomena judicial exception to a particular treatment or which utilize a particular machine; there are no additional elements that effect a transformation; and there are no additional elements that apply the judicial exception in some other meaningful way beyond generally linking it to a field, namely, lung injury.  In this way the claims, as a whole, amount to nothing more than a drafting effort designed to monopolize the natural correlation itself. ((STEP 2A, Prong Two: NO).
Regarding the method claimed, the specification states: “Practicing the methods disclosed herein utilizes routine techniques in the field of molecular biology”  (pg. 30).  Regarding the additional element of collecting biological samples, the specification states, “Collection of a biological sample from a subject, such as a test subject is performed in accordance with the standard protocol hospitals or clinics generally follow” (pg. 31 and 41). Regarding the additional element of “detecting”, the specification states: “In some embodiments of the invention, NAMPT expression is evaluated by assessing NAMPT transcription. NAMPT transcription can be assessed by a variety of methods …which are well known to those of ordinary skill in the art” (pg. 36). Regarding detection of NAMPT protein the specification teaches: “One common method of detection is the use of autoradiography”, and additionally recites “standard ELISA techniques”… standard western blot analysis techniques … standard immunohistochemical (IHC) techniques” (pg. 42). Therefore, in accordance with Berkheimer Memo III.A.1, the examiner has cited express statements in the specification indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars thereof.  In other words, the disclosure describes no new technology, but merely refers to techniques and elements that were known in the art at the time of filing. 
Lastly, in accordance with Berkheimer Memo III.A.III. the examiner cites publications within the field of technical expertise, that demonstrate the well-understood, routine, conventional nature of the additional element(s).  The following prior art teaches it was well established in the field of technical expertise that PBEF/NAMPT expression plays a critical role in acute lung injury (Liu et al., Cell Biol. International, 33:19-30, 2009). The authors teach NAMPT is “significantly upregulated” in acute lung injury (pg. 19, second paragraph) using Western blot detection methods (pg. 21 at bullet 2.8).  These methods were confirmed by other groups who demonstrate NAMPT as a gene that promotes acute respiratory distress syndrome and ventilator-induced lung injury (Moreno-Vinasco et al., Am J Respir Cell Mol Biol., 51(2):22-228, August 2014).  Moreno-Vinasco and colleagues further teach gene and protein expression of NAMPT/PBEF “are consistently elevated in brochoalveolar lavage fluid and serum samples from critically ill intensive care unit patients with [acute respiratory distress syndrome] ARDS and sepsis versus control subjects” (pg. 224) and elevated levels of circulating NAMPT are associated with sepsis-induced acute respiratory distress syndrome.  Therefore, the steps/elements recited in addition to the judicial exception (obtaining a lung tissue sample or serum sample and detecting NAMPT protein levels) were all well understood, routine, conventional activities in the field of lung injury prior to filing the application at hand (STEP 2B: NO).  The claimed steps/elements recited in addition to the judicial exception(s), alone or in combination, do not make an inventive contribution over the methods that were known in the art prior to filing, and they amount to mere observation of the natural phenomenon itself, by any means known, with the words “apply it” in order to append it to the field of radiation-induced lung injury.  
For all of these reasons, Claims 1-5, 9-21 and 24-34 are directed to the judicial exception without significantly more and are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-21 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., Am J Respir Crit Care Med. 171(4):361-70; Epub 2004 Dec 3;  in view of, Cheung et al., Acute Lung Injury, Practical Pulmonary Pathology: A Diagnostic Approach: 125–146.e3; published online 2017 Nov 5. 
The Ye et al. prior art reference teaches methods comprising obtaining acute lung injury (ALI) brochoaveolar lavage (BAL) samples, which contain lung tissue cells (“tissue” of claims 1 and 17; “biological sample” of claim 18; and “lung tissue” of claims 17 and 34).  The authors detect either the presence of PBEF/NAMPT protein (as required by instant claim 18) or the level of PBEF/NAMPT protein by Western blot analysis (pg. 362, third paragraph and Figure 3, legend), which teaches detecting levels (instant claim 1) of protein (instant claim 2) by “western blot analysis” instant claims 3 and 19) comprising an anti-NAMPT antibody as recited in instant claims 4 and 20.  The reference concludes NAMPT/PBEF is a biomarker for acute lung injury because relative to control levels in subjects not having ALI, as required by instant claims 1, 14-16, and 29-32. The reference utilizes fluorescence-conjugated secondary antibodies, but radiolabeled secondary antibodies were known in the art at the time of filing and the disclosure as filed teaches these to be obvious variants (see paragraph bridging pages 17-18); thus, the label of instant claims 5 and 21 are obvious. The authors state: “Gene expression profiling in lung tissue from animal models of ALI identified PBEF as a highly upregulated gene in ALI, and results were reinforced and validated by several complementary approaches (molecular cloning of canine PBEF, RT-PCR, immunohistochemical analysis). Furthermore, PBEF protein levels were significantly increased in BAL, serum (“plasma” of instant claim 1 and 33), and lung tissues from canine, murine, and human ALI models” (pg. 366, last paragraph).
The Ye et al. reference is silent with respect to performing the method in a “human subject show[ing] symptoms of [radiation-induced lung injury] RILI” (instant claims 9 and 24) or “at risk of developing RILI” (claims 10 and 25), such as, a “cancer patient undergoing thoracic radiotherapy” (claims 13 and 26) or a person that had been “exposed to ionizing radiation” (claims 13 and 28).  It should be noted that anyone who has traveled on an airplane or who has had a CT scan qualifies as a person “exposed to ionizing radiation”. 
These deficiencies are remedied by the Cheung et al. reference which establishes a clear connection between radiation and acute lung injury (pg. 126, Box 6.1, middle of second column and pg. 140, second to last paragraph).  The authors state, “Radiation can produce both acute and chronic damage to the lung” further teach “Acute radiation pneumonitis manifests 1 to 2 months after radiation therapy” and suggest cancer patients who receive chemotherapy may be more susceptible to injury (see also reference citation 79).  
It would have been obvious to a person having ordinary skill in the field pertaining to acute lung injury that the methods of Ye et al. could be used in subjects exposed to ionizing radiation and/or at risk of developing lung injury, such as, cancer patients undergoing thoracic radiotherapy; or, that the methods could be used in subjects demonstrating symptoms of radiation-induced lung injury, which would present as acute lung injury (ALI), in general. No further experimentation would have been required to determining NAMPT presence/levels in plasma or lung tissue lavage samples because the methods of Ye et al. were already performed in human subjects demonstrating ALI. Motivation to assess this biomarker in the claimed subjects is explicit in the references:  The Ye reference establishes NAMPT as a valid biomarker for acute lung injury, and the Cheung reference explicitly states ALI manifests shortly after radiation therapy. Performing the known methods of Ye et al. on this cohort of patients (“human subject show[ing] symptoms of [radiation-induced lung injury] RILI” (instant claims 9 and 24) or “at risk of developing RILI” (claims 10 and 25), such as, a “cancer patient undergoing thoracic radiotherapy” (claims 13 and 26) or a person that had been “exposed to ionizing radiation” (claims 13 and 28)) would result in detection of the presence of or higher levels of NAMPT levels and identification of RILI with a reasonable expectation of success.
Therefore, the method of the invention is obvious in view of what was known in the art at the time of filing.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649